VELMA LOZA, CSR
 OFFICIAL COURT REPORTER, CDC NO. 2                                     133 N. Riverfront
                                                                       Dallas,FILED
                                                                               TexasIN
                                                                                     75207
                                                                       5th COURT
                                                                       (214)      OF APPEALS
                                                                             653-5913
                                                                           DALLAS, TEXAS
                                                                       5/4/2015 9:09:36 AM
May 1,2015
                                                                             LISA MATZ
                                                                               Clerk

Ms. Lisa Matz
Clerk of the Court
Fifth District Court of Appeals
600 Commerce, Suite 200
Dallas, Texas 75202

RE: Trial Court Cause NiimberF13-71324-I
Court of Appeals Number 05-15-00010-CR

Dear Ms. Matz:


30 days ago, I received a notice that the Reporter's Record was overdue on the above-
referenced case. Because of the docket of the court, I am requesting an additional five (5)
days in which to file the Reporter's Record.

Thank you in advance for your consideration in this matter.

If you should have any questions or need additional information, please feel free to contact
me at 214-653-5913 or email me at velma.loza@dallascoimtv.org.


Respectfully submitted.



Velma Loza, Official Court Reporter
Criminal District Court No. 2



CC: Don Adams, State District Judge